Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                       Case No.___________________

   GROWTH HARMONY DE, LLC, a
   Delaware limited liability company,


           Plaintiff,
   v.

   MEGA LANGUAGE LTD., an Israeli
   limited company, and OPHER BRAYER,
   an individual,

           Defendants.
                                                          /

                                                  COMPLAINT

         Plaintiff, GROWTH HARMONY DE, LLC (“Plaintiff”), a Delaware limited liability

  company, by and through its undersigned counsel, Duane Morris LLP, brings suit against

  Defendants, MEGA LANGUAGE LTD. (“Mega Language”) and OPHER BRAYER (“Brayer”)

  (collectively, “Defendants”), for damages, and in support alleges as follows:

                                          NATURE OF THE CASE

         1.       This is a civil action for damages arising from Mega Language’s breach of a

  License Agreement (defined below) dated April 27, 2020 and Brayer’s tortious interference with

  Plaintiff’s business relationships.

                              PARTIES, JURISDICTION, AND VENUE

         2.       Plaintiff is a Delaware limited liability company with its principal place of business

  located at 2637 E. Atlantic Boulevard, # 41855, Pompano Beach, Florida 33062. Plaintiff is, at

  the time of the filing of this Complaint, a citizen of Florida, California, Colorado, Utah, Tennessee,


                                                 DUANE MORRIS LLP
                  201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 2 of 16




  Maryland, North Carolina, Nevada, Pennsylvania, Indiana, Colombia, Panama, and Portugal by

  virtue of the following. Plaintiff’s members Mark Hirsch and Spencer Whiting are individuals and

  are citizens of Florida. Plaintiff’s member Jeff Siegel is an individual and is a citizen of Utah.

  Plaintiff’s members James Regan and Julian Awad are individuals and are citizens of

  Pennsylvania. Plaintiff’s member MJEP, LP is a limited partnership organized under the laws of

  Pennsylvania. MJEP’s sole limited partner is The Daniel Morris Roitman Irrevocable Trust. The

  Daniel Morris Roitman Irrevocable Trust is a traditional trust organized under the laws of

  Pennsylvania with three trustees, Laura Carolina Quintana, Ajay Segal, and Arik Ben Ari, all of

  whom are individuals and citizens of Colombia, Maryland, and Pennsylvania, respectively.

  MJEP’s sole general partner is Octavius Consulting, Inc., which is a corporation organized under

  the laws of Pennsylvania with its principal place of business located in Philadelphia, Pennsylvania.

  Plaintiff’s member Allen Baler is an individual and is a citizen of Tennessee. Plaintiff’s member

  Jeffrey Malcom is an individual and is a citizen of Maryland. Plaintiff’s member Charles

  Livingston is an individual and is a citizen of Indiana. Plaintiff’s member Happy Conversations,

  Inc. is a corporation organized under laws of Nevada with its principal place of business located

  in Las Vegas, Nevada. Plaintiff’s member Irollie Marketing, LLC is a Utah limited liability

  company. Irollie Marketing, LLC’s sole member, Mike Geary, is an individual and is a citizen of

  Utah. Plaintiff’s member Investor DNA, LLC is a Utah limited liability company. Investor DNA,

  LLC’s sole member, Garrett Gunderson, is an individual and is a citizen of Utah. Plaintiff’s

  member Baby Bathwater Institute, LLC is Colorado limited liability company. Baby Bathwater

  Institute, LLC’s two members, Michael Lovitch and Hollis Carter, are individuals and are citizens

  of Colorado and Utah, respectively. Plaintiff’s member Brad Howard is an individual and is a

  citizen of North Carolina. Plaintiff’s member Deutsch & Associates, Inc. is a corporation


                                                          2
                                                DUANE MORRIS LLP
                 201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 3 of 16




  organized under the laws of North Carolina with its principal place of business located in Chapel

  Hill, North Carolina. Plaintiff’s member Jason Akatiff is an individual and is a citizen of

  California. Plaintiff’s member Matt Gallant is an individual and is a citizen of Panama. Plaintiff’s

  member Harry Idahossa Ness is an individual and is a citizen of Portugal. No members of Plaintiff

  are citizens or residents of Israel. Plaintiff is in the business of marketing, distributing, and selling

  educational products and services that benefit parents and children.

            3.    Defendant Mega Language is a limited corporation organized under the laws of

  Israel with its principal place of business located at 23 Hannah Senesh Street, Apt. 15, Hertzliya,

  Israel 4644655. Defendant is the exclusive licensor and owner of certain online educational

  programming, including video instruction, currently marketed under the brand names “Games of

  Genius” and/or “MindFinity”.

            4.    Defendant Brayer is over eighteen (18) years of age and is a resident of Hertzliya,

  Israel, and is otherwise sui juris. Defendant Brayer is not a citizen of the United States. Defendant

  Brayer is the owner-operator of Defendant Mega Language and regularly performs business on its

  behalf.

            5.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (diversity

  jurisdiction) as the parties are completely the diverse and the amount in controversy exceeds the

  sum of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs, and pursuant

  to paragraph 12.3 of the License Agreement (defined below).

            6.    This Court has jurisdiction over the Defendants pursuant to Fla. Stat. § 48.193(1)(a)

  as Defendant Mega Language breached a contract in this state by failing to perform acts required

  by the contract to be performed in this state and Defendant Brayer committed tortious acts within

  this state.


                                                           3
                                                 DUANE MORRIS LLP
                  201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 4 of 16




         7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 as a substantial part

  of the events or omissions giving rise to this action occurred in this District, Defendants are not

  residents of the United States, and pursuant to paragraph 12.3 of the License Agreement (defined

  below).

                                       GENERAL ALLEGATIONS

                                         Relationship of the Parties

         8.      On or about April 27, 2020 Plaintiff and Defendant Mega Language entered into a

  written contractual agreement (“License Agreement”) for the purpose of developing, marketing,

  distributing, selling Defendant Mega Language’s educational products and services for the benefit

  of parents and children, and providing subscriber support. A true and correct copy of the License

  Agreement is attached hereto as Exhibit A.

         9.      The License Agreement granted Plaintiff, among other things, a geographically

  exclusive, non-transferable, non sublicensable, royalty-bearing license to make, use, offer to sell

  and commercialize Defendant Mega Language’s products in North, Central, and South America.

         10.     Plaintiff’s license was to continue for an initial term of five (5) years and renew for

  additional consecutive ten (10) year terms thereafter.

         11.     Per the terms of the License Agreement, Plaintiff was obligated to, among other

  things, “build and maintain” Defendant Mega Language’s product in North, Central, and South

  America and to present the same with “commercially reasonable professional standards in the

  industry” and “be responsible for any and all online delivery and support of end user customers in

  a manner that will preserve the good will and reputation of” Defendant Mega Language’s product.

         12.     In addition, as consideration for the granting of its license, Plaintiff was to pay to

  Defendant Mega Language royalties at the times and rates set forth in the License Agreement.


                                                          4
                                                DUANE MORRIS LLP
                 201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 5 of 16




         13.     The License Agreement obligated Defendant Mega Language to, among other

  things, provide product content to Plaintiff, provide support to Plaintiff, provide support for its

  SCT Program, comply with the mutual non-disparagement provisions, and not infringe on

  Plaintiff’s exclusive rights to market, sell, and distribute Defendant Mega Language’s products in

  North, Central, and South America.

         14.     While Plaintiff complied with all of its obligations under the License Agreement,

  as described below the same cannot be said for Defendant Mega Language.

                                     Breach of the License Agreement

         15.     Paragraph 3.2.1 of the License Agreement required Defendant Mega Language to

  deliver product content to Plaintiff as follows:

         3.2.1. Product Content. In consideration for the compensation set forth herein to
         be paid to the Licensee to the Licensor on a timely manner, the Licensor shall
         provide the Licensee with the full Original Product1 and certain support as set forth
         below.

         16.     Instead of complying with this obligation, Defendant Mega Language stopped

  providing Plaintiff with monthly product content in January 2021.

         17.     Similarly, Paragraph 3.2.3 of the License Agreement expressly imposed the

  following product support obligations on Defendant Mega Language:

         3.2.3. Licensor Support Obligations. Licensor shall be available for the initial
         six (6) months following the Effective Date hereof for up to 10 hours per week and
         for a period of additional 18 months following the Effective Date for up to 5 hours
         per week for customer service and product support such as but limited to live online


  1
   The License Agreement defines the term “Original Product” as follows: “(a) the course of the
  Licensor for level 1 and level 2 of stage 1, presently marketed under the brand name Games of
  Genius or MindFinity, and any portion thereof which includes daily lessons #1 - #520 (the most
  updated version thereof, each of 1 sheet plus video) and on a monthly basis – 22 lessons plus
  existing workshop videos with respect to the foregoing (the “Original Product”) . . . .” See
  Exhibit A, at ¶1 (emphasis in original).


                                                           5
                                                 DUANE MORRIS LLP
                  201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 6 of 16




         Q&A, PR activities and interviews, video shoots requested by Licensee, marketing
         support and supplementations to lessons (“Licensor Services”).

         In addition to the foregoing, additional Licensor Services shall include Licensor
         providing five social media posts to customers of the Products on a weekly basis
         which may be used by Licensee for the Territory and will be posted by Licensor to
         Licensee’s private groups of customers or public prospect groups of the Products
         in the Field in the Territory – such service shall be at no cost during the initial 24
         months of this Agreement. Services shall be provided by Opher Brayer unless
         otherwise agreed to by Licensee.

         . . . Licensor agrees that, during marketing promotion or customer engagement
         assignments, it shall make a best effort to promote Licensee’s Product and URL
         and to not create confusion in the market. . . .

  See Exhibit A, at ¶3.2.3.

         18.        Rather than comply with its obligation under paragraph 3.2.3 of the License

  Agreement, Defendant Mega Language, including its principal, Defendant Brayer, blatantly

  refused to provide the required product support and attempted to place extra-contractual conditions

  precedent on its compliance with the terms of the License Agreement.

         19.        Defendant Brayer’s personal participation was essential to the product support

  Defendant Mega Language was obligated, but failed, to provide Plaintiff under paragraph 3.2.3 of

  the License Agreement.

         20.        Likewise, paragraph 5.1.4.5 of the License Agreement, states the following, in

  pertinent part:

         5.1.4.5 SCT Program2. . . . Licensor shall grant Licensee access to SCTs and
         support in good faith Licensee’s efforts to assist SCTs in the marketing of the OCP.

  2
    The License Agreement defines the SCT Program as follows: “SCT Program” will mean the
  Licensor’s offline business of selling certifications to martial arts trainers or spawned from
  business owners in that market (“SCTs”) with respect to the Product in North, Central, and South
  America. The requirements for certification of a master certified trainer shall be provided by
  Licensor within 90 days following the Effective Date hereof. SCT Program must require SCTs to
  offer students the Online Companion Product (“OCP”). Licensor shall ensure a best effort in
  generating sales for OCP. Licensee shall support SCTs in OCP sales, as is commercially
  reasonable. See Exhibit A, at ¶1.

                                                             6
                                                   DUANE MORRIS LLP
                    201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 7 of 16




          Licensee may at its discretion provide marketing support to SCTs. Licensor shall
          be solely responsible for any SCT Program product support and online content at
          Licensor’s expense (i.e. certification-related). Licensee may market the SCT
          program within the territory on a non-exclusive basis.

  See id. at ¶5.1.4.5.

          21.     Defendant Mega Language breached its obligations set forth in paragraph 5.1.4.5

  of the License Agreement by failing to provide SCTs with the requisite support. In doing so,

  Defendant Mega Language has not acted in good faith and has undermined Plaintiff’s business

  efforts with SCTs.

          22.     Additionally, paragraph 12.14 of the License Agreement, imposes a mutual non-

  disparagement requirement on Plaintiff and Defendant Mega Language, and states as follows:

          12.14. Mutual Non-Disparagement Clause. Neither Party shall make any oral
          or written statement about the other Party which is intended or reasonably likely to
          disparage the other Party, or otherwise degrade the other Party’s reputation in the
          business community, whether in Israel, the United States or elsewhere.

  See id. at ¶12.14.

          23.     Defendant Mega Language has breached paragraph 12.14 of the License

  Agreement by sending correspondence that contains disparaging statements about Plaintiff and

  including SCTs on said correspondence, and making disparaging statements to certain individuals

  doing business with Plaintiff.

          24.     As a direct and proximate result of Defendant Mega Language’s disparaging

  statements, Plaintiff has been damaged in its ability to do business with the SCTs.

          25.     Defendant Mega Language has also breached paragraph 3.1 of the License

  Agreement by infringing upon the exclusive rights granted to Plaintiff to market, sell, and

  distribute Defendant Mega Language’s products in North, Central, and South America, through




                                                           7
                                                 DUANE MORRIS LLP
                  201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 8 of 16




  Defendant Mega Language’s promotion of another online educational product called “Dojo

  Genius”, which allows SCTs to give online classes that include images and instructions from

  lessons that have been exclusively licensed to Plaintiff.

         Defendant Mega Language’s Unlawful Termination of the License Agreement

         26.     On or about October 16, 2020, Plaintiff provided Defendant Mega Language

  written notice of breach and an opportunity to cure to no avail.

         27.     Despite Defendant Mega Language’s numerous breaches of the License Agreement

  and its failure to cure the same, Defendant Mega Language notified Plaintiff of its intention to

  terminate the License Agreement with immediate effect on December 21, 2020.

         28.     Defendant Mega Language’s preemptive attempt to terminate the License

  Agreement ostensibly rests on the erroneous premise that Plaintiff “repudiated” its obligation to

  pay Defendant Mega Language a $3,000 licensor services fee.

         29.     However, no such “repudiation” occurred by Plaintiff and Plaintiff has complied

  with the terms of the License Agreement in all respects, including payment of the $3,000 licensor

  services fee to Defendant Mega Language despite Defendant Mega Language’s stated refusal to

  provide said services.

         30.     Defendant Mega Language has no basis upon which to terminate the License

  Agreement.

         31.     As such, Defendant Mega Language’s attempted termination of the License

  Agreement while standing in breach of the same is unlawful and actionable.

                Defendant Mega Language’s Failure to Provide Product Content

         32.     In January 2021, Defendant Mega Language appeared to send Plaintiff the required

  monthly product content through electronic means; however, Defendant Mega Language deleted


                                                           8
                                                 DUANE MORRIS LLP
                  201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 9 of 16




  the content of the electronic files for the January 2021 product content before Plaintiff could

  download the same.

         33.       Thereafter, for the months of February and March 2021, Defendant Mega Language

  filed to provide Plaintiff with any product content as required by the License Agreement.

         34.       Defendant Mega Language has no basis upon which to refuse to provide Plaintiff

  with product content on a monthly basis.

         35.       Defendant Mega Language’s failure to provide Plaintiff with product content as

  required by the License Agreement is unlawful and is actionable.

    Defendant Brayer’s Interference with Plaintiff’s Business Relationships with the SCTs

         36.       Defendant Brayer, for his part, not only improperly sought to terminate the License

  Agreement through his company, Defendant Mega Language, but Defendant Brayer personally

  and intentionally sought to interfere with the advantageous business relationships Plaintiff enjoyed

  with the SCTs.

         37.       Defendant Brayer, acting in his individual capacity, had private conversations with

  certain SCTs wherein he made disparaging remarks about Plaintiff with the intent that said SCTs

  would withdraw or terminate their business relationships with Plaintiff.

         38.       Defendant Brayer’s repeated disparagement of Plaintiff to the SCTs also caused

  confusion in the marketplace such that SCTs opted to withdraw or terminate their business

  relationships with Plaintiff.

         39.       Defendant Brayer has no justification whatsoever for interfering with Plaintiff’s

  advantageous business relationships with the SCTs.

         40.       Defendant Brayer’s behavior is not only egregious, but is also actionable.




                                                            9
                                                  DUANE MORRIS LLP
                   201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 10 of 16




           41.        Plaintiff has complied with all conditions precedent and is entitled to initiate,

   maintain, and prosecute this litigation or such conditions precedent have occurred or have been

   waived or otherwise excused.

                                                    COUNT I
                                          (BREACH OF CONTRACT)
                                        Against Defendant Mega Language

           42.        Plaintiff adopts, re-alleges, and incorporates the allegations contained in paragraphs

   1 through 41 as though they are fully set forth herein.

           43.        This is an action for breach of contract under Florida law.

           44.        At all material times hereto, there existed a valid contract (i.e., the License

   Agreement) between Plaintiff, on the one hand, and Defendant Mega Language on the other hand.

   The terms of the License Agreement dated April 27, 2020 are incorporated herein by reference.

   See Exhibit A.

           45.        The License Agreement is supported by consideration, as acknowledged by the

   parties thereto.

           46.        The License Agreement expressly obligated Defendant Mega Language to, among

   other things, provide product content to Plaintiff, provide support to Plaintiff, provide support for

   its SCT Program, comply with the mutual non-disparagement provisions, and not infringe on

   Plaintiff’s exclusive rights in North, Central, and South America. See id. at ¶¶3.1; 3.2.1; 3.2.3;

   5.1.4.5; and 12.14.

           47.        Defendant Mega Language materially breached its obligations under the terms of

   the License Agreement by, among other things:




                                                              10
                                                     DUANE MORRIS LLP
                      201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 11 of 16




                 a) infringing upon Plaintiff’s exclusive rights to market, sell, and distribute Defendant

                    Mega Language’s products in North, Central, and South America as granted by

                    paragraph 3.1 of the License Agreement;

                 b) failing to provide Plaintiff with product content in a timely manner as required by

                    paragraph 3.2.1 of the License Agreement;

                 c) refusing to provide necessary product support to Plaintiff as required by paragraph

                    3.2.3 of the License Agreement;

                 d) refusing to provide the required support for its SCT Program as required by

                    paragraph 5.1.4.5 of the License Agreement;

                 e) refusing to comply with the mutual non-disparagement provision set forth in

                    paragraph 12.14 of the License Agreement by making disparaging statements about

                    Plaintiff to SCTs and other individuals with whom Plaintiff does business; and

                 f) in other such particulars as the evidence may show.

           48.      As a direct and proximate result of Defendant Mega Language’s breach of the

   express terms of the License Agreement, Plaintiff has suffered and will continue to suffer damages,

   to which it is entitled to recover.

           WHEREFORE, Plaintiff respectfully requests the Court enter a judgment in its favor and

   against Defendant Mega Language: (i) finding Mega Language in breach of License Agreement;

   (ii) granting compensatory damages to Plaintiff and against Mega Language, plus pre- and post-

   judgment interest at the applicable statutory rate, reasonable attorneys’ fees, and costs and

   expenses to the extent permissible by applicable law; and (iii) granting any such further relief as

   the Court deems necessary and just.




                                                             11
                                                    DUANE MORRIS LLP
                     201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 12 of 16




                                  COUNT II
    (BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)
                       Against Defendant Mega Language

             49.   Plaintiff adopts, re-alleges, and incorporates the allegations contained in paragraphs

   1 through 41 as though they are fully set forth herein.

             50.   This is an action for breach of the implied covenant of good faith and fair dealing

   under Florida law.

             51.   Implied into the License Agreement was and is a covenant of good faith and fair

   dealing whereby neither party would act in bad faith or deal unfairly so as to deprive the other

   party of the benefits of the License Agreement.

             52.   Plaintiff has performed all the promises, covenants, and conditions required on its

   part under the License Agreement.

             53.   By engaging in the unfair and bad faith conduct as alleged herein, Defendant Mega

   Language has breached the covenant of good faith and fair dealing implied in the License

   Agreement.

             54.   As a direct and proximate result of Defendant Mega Language’s breach of the

   implied covenant of good faith and fair dealing, Plaintiff has already suffered damages and

   irreparable injury.

             55.   Unless Defendant Mega Language is enjoined from continuing to breach the

   implied covenant of good faith and fair dealing, Plaintiff will suffer further immediate, irreparable

   injury.

             56.   Plaintiff lacks an adequate remedy at law to prevent Defendant Mega Language

   from continuing to breach the implied covenant of good faith and fair dealing.




                                                           12
                                                  DUANE MORRIS LLP
                   201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 13 of 16




          WHEREFORE, the Plaintiff respectfully requests the Court enter a judgment in its favor

   and against Defendant Brayer: (i) granting preliminary and permanent injunctive relief enjoining

   Defendant Brayer from breaching the implied covenant of good faith and fair dealing with respect

   to the License Agreement; (ii) granting compensatory damages to the Plaintiff and against

   Defendant Brayer, plus pre- and post-judgment interest at the applicable statutory rate; and (iii)

   granting any such further relief as the Court deems necessary and just.

                               COUNT III
    (TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS - INJUNCTION)
                         Against Defendant Brayer

          57.       Plaintiff adopts, re-alleges, and incorporates the allegations contained in paragraphs

   1 through 41 as though they are fully set forth herein.

          58.       This is an action for tortious interference with advantageous business relationships

   under Florida law.

          59.       At all times relevant hereto, Plaintiff enjoyed advantageous business relationships

   with the SCTs.

          60.       Defendant Brayer was aware and had knowledge of Plaintiff’s business

   relationships with said SCTs.

          61.       Defendant Brayer, in his individual capacity, intentionally and unjustifiably

   interfered with and/or disrupted Plaintiff’s business relationships with the SCTs, by, among other

   things, creating confusion in the marketplace and making disparaging remarks about Plaintiff to

   said SCTs.

          62.       Defendant Brayer’s behavior in this regard caused Carmen Choi and Jose DiCervo,

   all of whom were active SCTs, to terminate or cease their business relationships with Plaintiff.




                                                            13
                                                   DUANE MORRIS LLP
                    201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 14 of 16




             63.    The aforementioned SCTs would not have terminated their business relationships

   with Plaintiff, but for Defendant Brayer’s intentional interference.

             64.    As a direct and proximate result of Defendant Brayer’s actions, Plaintiff has

   suffered and will continue to suffer irreparable injury.

             65.    Unless Defendant Brayer is enjoined from continuing to tortiously interfere with

   Plaintiff’s business relationship with the SCTs, Plaintiff will suffer further immediate, irreparable

   injury.

             66.    Plaintiff lacks an adequate remedy at law to prevent Defendant Brayer from

   continuing to tortiously interfere with Plaintiff’s business relationships.

             67.    Plaintiff has a substantial likelihood of success on the merits of its claim, and

   injunctive relief would serve the public interest.

             WHEREFORE, the Plaintiff respectfully requests the Court enter a judgment in its favor

   and against Defendant Brayer: (i) granting preliminary and permanent injunctive relief enjoining

   Defendant Brayer from tortiously interfering with Plaintiff business relationships with the SCTs;

   and (ii) granting any such further relief as the Court deems necessary and just.

                                 COUNT IV
      (TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS - DAMAGES)
                          Against Defendant Brayer

             68.    Plaintiff adopts, re-alleges, and incorporates the allegations contained in paragraphs

   1 through 41 as though they are fully set forth herein.

             69.    This is an action for tortious interference with advantageous business relationships

   under Florida law.

             70.    At all times relevant hereto, Plaintiff enjoyed advantageous business relationships

   with the SCTs.


                                                            14
                                                   DUANE MORRIS LLP
                    201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 15 of 16




             71.    Defendant Brayer was aware and had knowledge of Plaintiff’s business

   relationships with said SCTs.

             72.    Defendant Brayer, in his individual capacity, intentionally and unjustifiably

   interfered with and/or disrupted Plaintiff’s business relationships with the SCTs, by, among other

   things, creating confusion in the marketplace and making disparaging remarks about Plaintiff to

   said SCTs.

             73.    Defendant Brayer’s behavior in this regard caused Carmen Choi and Jose DiCervo,

   all of whom were active SCTs, to terminate or cease their business relationships with Plaintiff.

             74.    The aforementioned SCTs would not have terminated their business relationships

   with Plaintiff, but for Defendant Brayer’s intentional interference.

             75.    As a direct and proximate result of Defendant Brayer’s actions, Plaintiff has

   suffered and will continue to suffer damages, to which it is entitled to recover, including but not

   limited to, loss of business and good will.

             76.    As a result of Defendant Brayer’s willful and damaging conduct perpetrated against

   Plaintiff, Plaintiff reserves the right to seek imposition of exemplary damages against Defendant

   Brayer.

             WHEREFORE, the Plaintiff respectfully requests the Court enter a judgment in its favor

   and against Defendant Brayer: (i) granting compensatory damages to the Plaintiff and against

   Defendant Brayer, plus pre- and post-judgment interest at the applicable statutory rate; and (ii)

   granting any such further relief as the Court deems necessary and just.

                                          DEMAND FOR JURY TRIAL

             Plaintiff hereby demands trial by jury on all issues so triable.




                                                             15
                                                    DUANE MORRIS LLP
                     201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
Case 0:21-cv-60593-WPD Document 1 Entered on FLSD Docket 03/17/2021 Page 16 of 16




   Dated this 17th day of March, 2021                          /s/ Harvey W. Gurland, Jr.
                                                               Harvey W. Gurland, Jr.
                                                               Florida Bar No. 284033
                                                               Julian Jackson-Fannin, Esq.
                                                               Florida Bar No. 93220
                                                               201 South Biscayne Boulevard
                                                               Suite 3400
                                                               Miami, FL 33131-2318
                                                               Telephone: 305.960.2214
                                                               HWGurland@duanemorris.com
                                                               jjfannin@duanemorris.com
                                                               pnmendoza@duanemorris.com
                                                               yarnavat-parga@duanemorris.com

                                                               Counsel for Plaintiff,
                                                               Growth Harmony DE, LLC
   DM1\11880031.2




                                                            16
                                                   DUANE MORRIS LLP
                    201 South Biscayne Boulevard ꞏ Suite 3400 ꞏ Miami ꞏ Florida 33131 ꞏTel: 305.960.2200
